Title: From Thomas Jefferson to George Taylor, Jr., 27 August 1792
From: Jefferson, Thomas
To: Taylor, George, Jr.



Dr. Sir
Monticello Aug. 27. 1792.

I have duly received your two favors of the 13th. and 16th. inst. What you have done as to the plate of the city of Washington was perfectly proper, and I have no doubt you will have received the approbation and ultimate wish of the commissioners. I inclose you two letters for M. de Ternant which please to have delivered by our own messenger. One of them contains the Exequatur for M. de Mangourit, duly signed by the President and myself. The letter containing it is left open that you may put the seal to the Exequatur, then put it back into the letter and stick a wafer in the letter. I am with great esteem Dear Sir Your most obedt. humble servt

Th: Jefferson


P.S. The note from M. de Ternant and the copy of M. de Mangourit’s commission, herein inclosed, are to be filed in the office.

